Title: From George Washington to Burwell Bassett, 28 August 1762
From: Washington, George
To: Bassett, Burwell



Dear Sir
Mount Vernon, 28th August 1762

I was favoured with your Epistle wrote on a certain 25th of July when you ought to have been at Church, praying as becomes every good Christian Man who has as much to answer for as you have—strange it is that you will be so blind to truth that the enlightening sounds of the Gospel cannot reach your Ear, nor no Examples awaken you to a sense of Goodness—could you but behold with what religious zeal I hye me to Church on every Lords day, it would do your heart good, and fill it I hope with equal fervency—but heark’ee—I am told you have lately introduced into your Family, a certain production which you are lost in admiration of, and spend so much time in contemplating the just proportions of its parts, the ease, and conveniences with which it abounds, that it is thought you will have little time to animadvert upon the prospects of your Crops, &c.—pray how will this be reconciled to that anxious care and vigilance, which is so escencially necessary at a time when our growing Property—meaning the Tobacco—is assailed by every villainous worm that has had an existence since the days of Noah (how unkind it was of Noah now I have mentioned his name to suffer such a brood of Vermin to get a birth in the Ark) but perhaps you may be as well of as we are—that is, have no Tobacco for them to eat and there I think we nicked the Dogs, as I think to do you if you expect any more—but not without a full assurance of being with a very sincere regard D. Sir, Yr Mo Affect. & Obed.

Go. Washington


P.S. don’t forget to make my compls to Mrs. Bassett, Miss Dudy, & the little ones, for Miss Dudy cannot be classed with the small people without offering her great Injustice—I shall see you I expect about the first of November.

